Citation Nr: 1143280	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  10-17 544	)	DATE
	)
		)
	

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel



INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from November 1958 to November 1970, and from November 1973 to February 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The May 2009 rating decision denied service connection for bilateral hearing loss.  The March 2010 rating decision denied service connection for tinnitus.  

An informal conference with the Veteran, his representative, and a Decision Review Officer (DRO) was held in December 2009.  The informal conference was elected in lieu of a formal RO hearing.  An informal conference report was created and associated with the claims file.  The Veteran did not request a hearing before the Board.   
 

FINDINGS OF FACT

1.  The Veteran was exposed to loud noises during service.    

2.  The Veteran did not experience chronic bilateral hearing loss symptomatology during service.

3.  The Veteran did not experience continuous bilateral hearing loss symptomatology since service discharge.

4.  The Veteran has a current bilateral hearing loss "disability" for VA compensation purposes.

5.  The Veteran's current bilateral hearing loss disability is not related to service.

6.  The Veteran's diagnosed tinnitus disorder is related to in-service acoustic trauma.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2011).

2.  Resolving all doubt in the Veteran's favor, tinnitus was incurred due to in-service acoustic trauma.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Given the Board's favorable disposition of the Veteran's claim for service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate that particular issue have been accomplished.  Regarding the Veteran's claim for service connection for bilateral tinnitus, the Board will review the duties to notify and assist.  

VA has a duty to notify a veteran of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  In order to meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice must (1) inform the veteran about the information and evidence necessary to substantiate the claim; (2) inform the veteran about the information and evidence that VA will seek to provide; and (3) inform the veteran about the information and evidence the veteran is expected to provide.  VCAA notice should be provided to a veteran before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include (1) the veteran's status; (2) the existence of a disability; (3) a connection between the veteran's service and the disability; (4) the degree of disability; and (5) the effective date of the disability.  The Court held that upon receipt of an application for a service connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim, and to provide the veteran with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486. This notice must also inform the veteran that a disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id.

In this case, VCAA notice was provided to the Veteran in a January 2009 letter.  This notice satisfied the provisions of 38 U.S.C.A. § 5103(a).  In this letter, the RO informed the Veteran about the information and evidence not of record that was necessary to substantiate the claim; the information and evidence that VA would seek to provide; the information and evidence the Veteran was expected to provide; and the information about disability ratings and effective dates required by Dingess.  

The Board finds that all necessary assistance has been provided to the Veteran.  VA has acquired the Veteran's service, VA, and private treatment records to assist with the appeal.  In April 2009, the RO provided the Veteran with a VA audiology examination to determine the nature and etiology of the Veteran's bilateral hearing loss.  Subsequently, in January 2010, the VA examiner provided an addendum to the April 2009 VA medical examination report, in light of a December 2009 private audiology examination report.  As the April 2009 VA audiology examination report and the January 2010 addendum were written after a thorough review of the claims file and an April 2009 audiology examination of the Veteran, and include findings regarding the nature and etiology of the Veteran's claimed bilateral hearing loss disorder based on all evidence, they are adequate for VA purposes.  Therefore, there is no duty to provide an additional examination or medical opinion for this claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has fulfilled its duties to notify and assist the Veteran in the claim under consideration.  Adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Criteria

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, generally, there must be 
(1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Moreover, 38 C.F.R. § 3.385 defines when impaired hearing will be considered a "disability" for the purposes of applying the laws administered by VA.  That regulatory section provides that hearing loss will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Service connection may be granted for certain chronic diseases, to include sensorineural hearing loss, when they are manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the veteran.  By reasonable doubt is meant one that exists because of an approximate balance of positive and negative evidence that does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.


Service Connection for Bilateral Hearing Loss

The Veteran essentially contends that he developed a bilateral hearing loss disorder due to in-service acoustic trauma, specifically from working around teletype machines without hearing protection and riding in helicopters.  

Having reviewed the evidence, the Board first finds that the Veteran was exposed to loud noises (acoustic trauma) during service.  The Veteran's service personnel records indicate that he worked in both area communications systems and telecommunciations.  The Board finds the Veteran's accounts of working with noisy teletype machines during service to be credible.  Moreover, the Veteran has stated that, in order to travel to different locations to perform his duties during service in Vietnam, he made use of available helicopters, thereby exposing himself to more loud noises.  The Board finds this account also to be credible.      

The Board next finds that the weight of the evidence demonstrates that the Veteran did not experience chronic hearing loss symptomatology during service.  The Veteran's service treatment records contain no notation indicating treatment or diagnosis for bilateral hearing loss.  The Veteran's November 1958 service entrance examination report contains a "whisper" test indicating normal hearing.  In a September 1973 service re-enlistment examination report, the Veteran's hearing was noted to be normal.  Hensley, 5 Vet. App. at 157 (holding that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss).  Specifically, upon testing in September 1973, right ear auditory threshold levels were zero decibels at 1000 Hertz, five decibels at 2000 Hertz, zero decibels at 3000 Hertz, and 5 decibels at 4000 Hertz.  Left ear auditory threshold levels were five decibels at 1000 Hertz, five decibels at 2000 Hertz, five decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  

In a February 1980 service audiology examination, the Veteran's hearing was again noted to be within normal range.  Specifically, upon testing, right ear auditory threshold levels were five decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 20 decibels at 4000 Hertz.  Left ear auditory threshold levels were zero decibels at 1000 Hertz, zero decibels at 2000 Hertz, five decibels at 3000 Hertz, and 10 decibels at 4000 Hertz.  

In a December 1980 service discharge medical examination report, hearing was again noted to be within normal range.  Specifically, upon testing, right ear auditory threshold levels were 10 decibels at 1000 Hertz, 10 decibels at 2000 Hertz, 10 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  Left ear auditory threshold levels were 15 decibels at 1000 Hertz, 15 decibels at 2000 Hertz, 15 decibels at 3000 Hertz, and 15 decibels at 4000 Hertz.  In a contemporaneous December 1980 report of his medical history, the Veteran specifically denied ever experiencing hearing loss symptomatology.  Subsequently, in a December 2009 private treatment record, the Veteran reported exposure to loud noises during service, but did not indicate experiencing any hearing loss symptomatology during service.  It is significant that, while the Veteran reported to the December 2009 private examiner that he experienced ringing in the ears during service following loud noise exposures, notably absent is any report of hearing loss symptoms in service following the same loud noise exposure.  For these reasons, the Board finds that the Veteran did not experience chronic hearing loss symptomatology during service.  

The Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous bilateral hearing loss symptomatology since service discharge.  In a January 2009 claim for VA benefits, the Veteran did not note an onset date for his bilateral hearing loss disorder.  In a January 2009 statement, the Veteran indicated that he attributed his current hearing loss to his experience with loud teletype machines during service, but, notably, did not state that he had experienced hearing loss symptomatology during service or continuously since service, including by indication of date of onset.  In an April 2009 VA audiology examination report, the Veteran indicated that he first noticed hearing loss symptomatology in approximately 1999, which is roughly 18 years after service discharge.  At the December 2009 DRO informal conference, the Veteran did not report an onset date for his hearing loss symptomatology.  As the claims file contains no evidence indicating hearing loss symptomatology prior to post-service onset in 1999, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous bilateral hearing loss symptomatology since service discharge.

The Veteran does have a current hearing loss "disability" for VA disability compensation purposes at 38 C.F.R. § 3.385.  An April 2009 VA audiology examination report reflects a diagnosis of bilateral sensorineural hearing loss that meets the auditory threshold requirements in at least one of the frequencies 500, 1000, 2000, 3000, or 4000 hertz (Hz) of 40 decibels or greater in each ear.  

Finally, the Board finds that weight of the competent evidence demonstrates that the Veteran's current bilateral hearing loss disability is not related to service.  The evidence weighing against a finding of nexus of current hearing loss disability to the in-service noise exposure includes an April 2009 VA audiology examination report, in which the VA examiner noted reviewing the evidence, to include the service treatment records and the Veteran's history regarding in-service noise exposure, and the reported onset of hearing loss symptomatology in 1999, 18 years after service.  During an interview, the Veteran reported non-service-related noise exposure from snowmobiles, woodworking, and some farming activities.  

After audiology testing, review of the evidence, and history and examination of the Veteran, the VA examiner in April 2009 opined that the Veteran's bilateral hearing loss disability was less likely than not related to service.  The VA examiner reasoned that, while the service treatment records indicated a slight shift (still within the normal range) in the Veteran's auditory threshold levels during service, periodic audiological evaluations during service show that the auditory thresholds were within normal range throughout service, bilaterally.  

The evidence weighing in favor of a finding of nexus of current hearing loss disability to the in-service noise exposure includes a December 2009 private treatment record, in which a private examiner noted reviewing the Veteran's service treatment records, and offered an opinion that the Veteran's current audiology findings were representative of noise-induced hearing loss.  During an interview, the Veteran indicated that he experienced regular exposure to loud noises during service and very little loud noise exposure after service.  Specifically, the Veteran stated that, after service, he worked in a sales position in an office and assisted a relative on a farm for a few years.  He stated that he hunted for dear annually with up to three rounds per year.  The Veteran stated that he also used a chainsaw on rare occasions.  

After an audiology examination, the December 2009 private examiner diagnosed bilateral hearing loss.  The private examiner opined that the audiology findings were representative of noise-induced hearing loss as their configuration showed a significant reduction of high frequency thresholds.  In reviewing the evidence, the private examiner noted that the Veteran had normal hearing upon discharge.  The private examiner made no further comment regarding the etiology of the Veteran's bilateral hearing loss disorder.

In a January 2010 addendum to the April 2009 VA audiology examination report, the April 2009 VA examiner noted reviewing the December 2009 private treatment record, to include the Veteran's statements regarding post-service noise exposure and the private examiner's notations regarding noise-induced hearing loss.  Having reviewed the claims file, the VA examiner noted that the Veteran underwent an insignificant auditory threshold shift during service, but still had normal hearing at both service entrance and service discharge.  The VA examiner commented that one cause of high frequency hearing loss was noise damage and, if the Veteran's hearing loss was caused by noise exposure, it appeared to be due to post-service noise exposure.  For these reasons, the VA examiner restated the opinion that the Veteran's bilateral hearing loss disorder was less likely than not related to acoustic trauma during service.  

Having reviewed this evidence of record, the Board finds that the April 2009 VA examiner's opinion (additional stated and supported in the January 2010 addendum) is of more probative value than the December 2009 private audiology opinion.  The April 2009 examiner reviewed the claims file, interviewed the Veteran, performed a proper examination in April 2009, diagnosed bilateral hearing loss, and, in both the April 2009 VA audiology examination report and January 2010 addendum, offered opinions backed by clinical findings and supported by a rationale.  In these opinions, the VA examiner accurately noted that the Veteran had experienced some auditory threshold shifts during service, yet still had normal hearing upon discharge from service.  Considering the service treatment record indicating normal hearing at service discharge according to the Court's precedential decision in Hensley, as well as the other evidence reflecting no complaints or treatment for symptoms of hearing loss in service or for many years after service until the 1999 onset date of hearing loss symptomatology, the VA examiner's opinion that the Veteran's bilateral hearing loss was less likely than not related to service is consistent with the evidence of record and the Board's factual findings based on that evidence.  Considering the evidence reviewed and noted by the VA examiner and the findings consistent with the other evidence of record, the Board finds that the April 2009 VA audiology examination report and January 2010 addendum have great probative value in this matter.  See Prejean v. West, 13 Vet. App. 444, 448 (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records).  

The Board notes that the December 2009 private examiner indicated that the Veteran's hearing loss was noise-induced, but offered no opinion as to whether the Veteran's bilateral hearing loss disorder was related to the in-service noise exposure or noise exposure outside of service.  While the December 2009 private examiner explicitly offered an opinion relating tinnitus to in-service noise exposure, the examiner did not make such an opinion relating the hearing loss to in-service noise exposure.  

The Board has considered the Veteran's statements indicating that his hearing loss was related to in-service noise exposure.  Yet, in light of the lack of chronic hearing loss symptomatology during service, the onset of symptomatology after service discharge, and the weight of the competent medical opinions of record indicating that the Veteran's bilateral hearing loss was less likely than not related to the noise exposure in service, the Board finds that the preponderance of evidence weighs against the Veteran's claim for service connection for bilateral hearing loss, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102. 
  
Service Connection for Tinnitus

The Veteran essentially contends that he developed a tinnitus disorder due to in-service acoustic trauma, specifically working around teletype machines without hearing protection and riding in helicopters.  Having reviewed the evidence, the Board finds that the evidence is in relative equipoise as to whether the Veteran developed tinnitus during service.  

As noted above, the Board finds that the Veteran experienced in-service exposure to loud noises.  Reviewing the evidence of record, in a December 2009 private treatment record, the Veteran reported experiencing in-service tinnitus symptomatology.  Specifically, the Veteran indicated that, after working a 12-hour shift amongst noisy teletype machines, the Veteran noticed ringing in his ears at the end of the workday.  Yet, the Veteran never sought treatment for a tinnitus disorder.  Moreover, the Board finds that the Veteran did not experience continuous tinnitus symptomatology since service discharge.  In the April 2009 VA audiology examination report, the Veteran specifically denied experiencing any tinnitus symptomatology.  The first evidence of record indicating post-service tinnitus symptomatology is the December 2009 private treatment record, in which the Veteran reports experiencing ringing in his ears, but does not indicate how long he has experienced this symptomatology.  Therefore, the Board must find that the Veteran did not experience some tinnitus symptomatology during service; however, the Board also finds that the Veteran did not experience continuous tinnitus symptomatology since service discharge.

Yet, the Board finds that the evidence is equipoise as to whether the Veteran has tinnitus related to noise exposure during service.  In the December 2009 private treatment record, the Veteran stated that he experienced constant ringing in his ears.  The private examiner noted the Veteran's reports of in-service noise exposure as well as well as his post-service activities.  Having reviewed the record, the private examiner indicated that, although the Veteran's hearing was noted to be normal at discharge, the in-service noise exposure certainly could have contributed or initiated the Veteran's reported tinnitus symptomatology.  Therefore, the private examiner stated that in-service noise exposure most likely contributed to the Veteran's tinnitus symptomatology.

In a January 2010 addendum to the April 2009 VA audiology examination report, the April 2009 VA examiner stated that the Veteran had been inconsistent in reporting a history of tinnitus.  Specifically, the VA examiner noted that the Veteran had denied tinnitus symptomatology during the April 2009 VA audiology examination.  Based on the inconsistent history of tinnitus, the post-service noise exposure, the post-service onset of bilateral hearing loss, the lack of any notation of tinnitus in the service treatment records, and the lack of complaint of tinnitus in the Veteran's January 2009 claim for VA benefits, the VA examiner reported that she could not offer an opinion as to etiology of the claimed tinnitus disorder without resorting to speculation.  

In reviewing the medical opinions of record, the Board notes that the December 2009 private examiner failed to note the lack of any report of tinnitus symptomatology in the service treatment records.  Yet, the Board notes that, having examined the Veteran and noted the Veteran's credible reports of in-service noise exposure, the December 2009 private examiner nevertheless opined that the Veteran's current tinnitus disorder was related to service.  Considering the review of the service treatment records and the clinical findings based on the evidence, the Board finds that the December 2009 private examiner's opinion regarding the etiology of the Veteran's tinnitus disorder has probative value in this matter.  See Prejean, 13 Vet. App. 444.  

By contrast, having reviewed the evidence of record, in the January 2010 addendum, the April 2009 VA examiner stated that she could not reach a conclusion regarding the etiology of the Veteran's tinnitus disorder without resorting to speculation.  The Board notes that such an opinion does not count as evidence either for or against the Veteran's claim.  The Board again notes the record contains no indication that the Veteran experienced any post-service tinnitus symptomatology until the December 2009 VA private examination.  

Yet, as the record contains a medical opinion of some probative value, supported by clinical evidence, supporting the Veteran's s claim, the Board finds that the evidence is in equipoise as to whether the Veteran's current tinnitus symptomatology is related to service.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's tinnitus disorder is granted.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102. 


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is granted.   



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


